           Case 2:20-cv-02276-JAD-EJY Document 1 Filed 12/16/20 Page 1 of 7



 1   ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
 2   DANIEL E. JOSLYN, ESQ.
 3   Nevada Bar No.14725
     PHILLIPS, SPALLAS & ANGSTADT, LLC
 4   504 South Ninth Street
     Las Vegas, Nevada 89101
 5   (702) 938-1510
     (702) 938-1511 (Fax)
 6   rphillips@psalaw.net
 7   djoslyn@psalaw.com

 8   Attorneys for Defendant
     Walmart Inc.
 9
                                     UNITED STATES DISTRICT COURT
10

11                                           DISTRICT OF NEVADA

12    ISABEL MANGUIA,                                         Case No.:

13                           Plaintiff,
      v.
                                                              PETITION FOR REMOVAL OF CIVIL
14
      WALMART INC., a foreign domestic                        ACTION BY DEFENDANT WALMART
15    incorporated company; DOE WALMART                       INC.
      EMPLOYEE; DOE WALMART MANAGER;
16    DOE MAINTENANCE COMPANY; DOE                            [JURY DEMAND]
      MAINTENANCE WORKER; DOES 1 through
17    100; ROE BUSINESS ENTITIES 1 through
      100, inclusive jointly and severally,
18
                               Defendants.
19

20          COMES NOW Petitioner WALMART INC. (hereinafter “Defendant” or “Sam’s”), by and

21   through their attorneys, the law offices of PHILLIPS, SPALLAS & ANGSTADT, LLC, and hereby

22   submit and respectfully show:

23                                                       I.

24                  Petitioner WALMART INC. is a Defendant in the above-entitled action.

25                                                      II.
26
            The above-entitled action was commenced by Plaintiff ISABEL MANGUIA (hereinafter
27
     “Plaintiff”) on October 6, 2020, in the Eighth Judicial District in and for Clark County, State of Nevada.
28
     Plaintiffs served a summons and copy of their operative Complaint on Walmart on October 8, 2020.

                                                       -1-
          Case 2:20-cv-02276-JAD-EJY Document 1 Filed 12/16/20 Page 2 of 7



 1   True and correct copies of Plaintiff’s Complaint and Summons are attached hereto as Exhibits “A” and
 2   “B”, respectively. Defendant filed an Answer on October 27, 2020. A true and correct copy of
 3   Defendant’s Answer is attached hereto as Exhibit “C”. On December 15, 2020, Plaintiff filed an Initial
 4   NRCP 16.1 Disclosures Statement (the “Disclosures Statement”) in which on page 10 past medical
 5   damages are listed totaling $77,782.96. A true and accurate copy of Plaintiff’s Disclosures Statement is
 6   attached hereto as Exhibit “D”. The Petition goes on to state that these damages “will be supplemented.”
 7                                                     III..
 8          This Petition is timely filed pursuant to 28 U.S.C. § 1446(b).
 9
                                                       IV.
10
            This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) and
11
     is one which may be removed to this Court by Petitioner, pursuant to 28 U.S.C. § 1441(a).
12

13                                                      V.

14          Petitioner is informed, believes, and thereon alleges that Plaintiff Sheila Hix is, and was at the
15   time this action was commenced, a citizen of the State of Nevada.
16
                                                       VI.
17
            Petitioner Walmart Inc., is, and was at the time this action was commenced, a Delaware
18
     corporation with its principal place of business in the State of Arkansas, and therefore a citizen of the
19
     State of Delaware and a citizen of the State of Arkansas.
20

21                                                     VII.

22          The above-entitled civil action is for personal and economic damages Plaintiff allegedly incurred
23   from an incident at a Walmart store in Las Vegas, Nevada.
24                                                    VIII.
25          A copy of Defendant’s Petition For Removal of Civil Action, seeking removal of the above-
26   entitled action to the United States District Court, District of Nevada, together with a copy of the
27   Summons and Complaint, have been deposited with the Deputy Clerk in the County Clerk’s office for
28   the Eighth Judicial District Court in and for Clark County, Nevada.


                                                    -2-
           Case 2:20-cv-02276-JAD-EJY Document 1 Filed 12/16/20 Page 3 of 7



 1                                                       IX.
 2          True and correct copies of all pleadings and papers served upon Petitioner in the above-entitled
 3   action are filed herewith.
 4                                                       X.
 5          This Petition is filed with the Court within thirty (30) days after Petitioner first learned that
 6   Plaintiff is seeking reimbursement of medical expenses totaling in excess of $77,782.96, as is
 7   evidenced on p. 10 of Plaintiff’s Disclosures Statement (Exhibit “D”). Plaintiff is thus clearly seeking
 8   over $75,000 in total damages, and Plaintiff’s Disclosures Statement is the “first paper” referencing
 9   the fact that Plaintiff is seeking damages that clearly exceed the $75,000.00 federal diversity
10   jurisdiction threshold.
11                                                       XI.
12          Plaintiff’s claims for damages, as well as the complete diversity of the parties, meet the
13   requisite requirements set forth by 28 U.S.C. §1441(b) and 29 U.S.C. §1332.
14
                                                     PRAYER
15
            WHEREFORE, Defendant prays that the above-entitled action be removed from the Eighth
16
     Judicial District Court in and for Clark County, Nevada, to this Court.
17
            DATED this 16th day of December, 2020.
18
19                                                 PHILLIPS, SPALLAS & ANGSTADT LLC
20                                                 /s/ Daniel E. Joslyn
21                                                 DANIEL E. JOSLYN, ESQ.
                                                   Nevada Bar No.14725
22
                                                   504 South Ninth Street
23                                                 Las Vegas, Nevada 89101

24                                                 Attorneys for Defendant
                                                   Walmart Inc.
25

26

27

28


                                                     -3-
           Case 2:20-cv-02276-JAD-EJY Document 1 Filed 12/16/20 Page 4 of 7



 1                               DECLARATION OF DANIEL E. JOSLYN
 2

 3   STATE OF NEVADA                        )
 4                                          ) ss.
 5   COUNTY OF CLARK                        )
 6

 7          I, DANIEL E. JOSLYN, declare under penalty of perjury that the foregoing is true and correct:
 8          1.      I am an attorney, duly licensed and authorized to practice law within the courts of the
 9   State of Nevada.
10          2.      I am an attorney in the law firm of PHILLIPS, SPALLAS & ANGSTADT LLC,
11   representing Petitioner Walmart Inc. in the case of Isabel Manguia v. Walmart Inc., pending in the Clark
12   County District Court, Case No. A-20-822570-C, filed in Department No. XV, of the Eighth Judicial
13   District Court, in and for Clark County, Nevada. True and correct copies of Plaintiff’s Complaint and
14   Summons are attached hereto as Exhibit A and Exhibit B, respectively. I have prepared and read the
15   foregoing Petition for Removal of Civil Action and know the matters set forth to be true and correct to
16   the best of my knowledge and belief.
17          3.      The above-entitled action was commenced on October 6, 2020, in the Eighth Judicial
18   District Court in and for Clark County, Nevada, and is now pending in that Court. Defendant filed its
19   Answer on October 27, 2020. A true and correct copy of Defendant’s Answer is attached hereto as
20   Exhibit C. On December 15, 2020, Plaintiff filed an Initial NRCP 16.1 Disclosures Statement in which
21   it was stated that she is seeking past medical damages totaling $77,782.96 for alleged injuries allegedly
22   sustained at a Walmart store in Las Vegas, Nevada. A true and correct copy of Plaintiff’s Disclosures
23   Statement is attached hereto as Exhibit D.
24   ...
25   ...
26   ...
27   ...
28   ...


                                                    -4-
           Case 2:20-cv-02276-JAD-EJY Document 1 Filed 12/16/20 Page 5 of 7



 1          4.       On December 15, 2020, I caused to be filed with the County Clerk of the Eighth Judicial
 2   District Court, in and for Clark County, Nevada, a Notice of Removal to Federal Court, seeking removal
 3   of the above-mentioned action to the United States District Court, District of Nevada, together with a
 4   true and correct copy of this Petition for Removal of Civil Action, by depositing such copy with the
 5   Deputy Clerk in the County Clerk’s Office, Clark County Courthouse, 200 Lewis Avenue, Las Vegas,
 6   Nevada 89101.
 7          5.       This Petition is filed with this Court within thirty (30) days after being served with
 8   Plaintiff’s Disclosures Statement, which is the “first paper” from which the amount in controversy may
 9   be ascertained in the above-entitled action. See 28 U.S.C. §1446(b). Plaintiff’s Petition for Exemption
10   indicates they are seeking a total past medical damages award of at least $77,782.96 for alleged injuries
11   allegedly sustained at a Walmart store in Las Vegas, Nevada. Therefore, Plaintiff’s claimed damages
12   exceed the jurisdiction requirement. See Ex. D; 28 U.S.C. §1332(a); Singer v. State Farm Mut. Auto
13   Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997) (holding the “court may consider facts in a removal petition
14   and may require parties to submit summary-judgment-type evidence” to determine the amount in
15   controversy).
16          6.       I caused to be served copies of the Notice of Removal to Federal Court and the Petition
17   For Removal of Civil Action upon Plaintiff by depositing them in the United States Mail, on December
18   15, 2020, in an envelope properly addressed, with sufficient postage affixed, to:
19          JONATHAN B. LEE, ESQ.
            RICHARD HARRIS LAW FIRM
20          801 S. Fourth Street
            Las Vegas, NV 89101
21

22
     ...
23
     ...
24
     ...
25
     ...
26
     ...
27
     ...
28
     ...

                                                    -5-
           Case 2:20-cv-02276-JAD-EJY Document 1 Filed 12/16/20 Page 6 of 7



 1          I declare under penalty of perjury under the laws of the State of Nevada that the foregoing is
 2   true and correct.
 3          Executed this 16th day of December, 2020.
 4

 5
                                                  PHILLIPS, SPALLAS & ANGSTADT, LLC
 6
                                                  /s/ Daniel E. Joslyn
 7
                                                  DANIEL E. JOSLYN
 8
                                                  Nevada Bar No. 14725
 9                                                504 South Ninth Street
                                                  Las Vegas, Nevada 89101
10                                                (702) 938-1510

11                                                Attorneys for Defendant
                                                  Walmart Inc.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                   -6-
          Case 2:20-cv-02276-JAD-EJY Document 1 Filed 12/16/20 Page 7 of 7



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on the 16th day of December, 2020, I served a true and correct copy of the
 3   foregoing, PETITION FOR REMOVAL OF CIVIL ACTION BY DEFENDANT WALMART,
 4   INC., as follows:
 5             By facsimile addressed to the following counsel of record, at the address listed below:
 6             By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
 7   upon which first class postage was prepaid in Las Vegas, Nevada;
 8             By Hand Delivery (ROC); and/or
 9             By Electronic Filing/Service Notification through Odyssey File & Serve to:
10              ATTORNEY OF RECORD                            TELEPHONE/FAX                    PARTY
      JONATHAN B. LEE, ESQ.                                702-444-4444                        Plaintiff
11    Nevada Bar No. 13524                                 702-444-4455 (Fax)
      RICHARD HARRIS LAW FIRM
12    801 South Fourth Street
      Las Vegas, Nevada 89101
13
                                             /s/ Luzandra Aguilar
14
                         An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC
15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                   -7-
